Citation Nr: 1039635	
Decision Date: 10/22/10    Archive Date: 10/27/10

DOCKET NO.  05-03 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for residuals 
of a left anterior cruciate ligament (ACL) tear with degenerative 
joint disease.

2.  Entitlement to a rating in excess of 10 percent for residuals 
of sebaceous cyst excision, left forehead.  

3.  Whether new and material evidence has been submitted that is 
sufficient to reopen a claim of entitlement to service connection 
for discogenic disease at L4-5 (previously claimed as residuals 
of a coccygeal condition).  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1990 to October 
1998. 

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision by the San Juan, 
Puerto Rico, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied entitlement to ratings in excess of 10 
percent for the Veteran's left knee and residuals of sebaceous 
cyst, and declined to reopen the previously denied claim for 
service connection for a lumbar spine disorder.  Timely appeals 
were noted from that decision.

In December 2008, the Board remanded these issues to the RO (via 
the Appeals Management Center (AMC)) for further evidentiary 
development.  After completion of the requested development, the 
case is back before the Board for further appellate action.

The issue of entitlement to a rating in excess of 10 percent for 
residuals of a left anterior cruciate ligament (ACL) tear with 
degenerative joint disease, and the merits of the issue of 
entitlement to service connection for discogenic disease at L4-5, 
are addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Residuals of excision of sebaceous cyst, left forehead, do 
not result in visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of features 
(nose, chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips), or two or three characteristics of disfigurement, 
or symptoms on par with these criteria.

2.  A February 1999 rating decision denied service connection for 
discogenic disease at L4-5 (previously claimed as residuals of a 
coccygeal condition) on the basis that the Veteran's in-service 
back injury resulted in no chronic residuals.  The Veteran did 
not file a timely appeal following appropriate notice, and that 
decision became final.

3.  Presuming its credibility, evidence received since February 
1999 relates to an unestablished fact necessary to substantiate 
the claim, namely that the Veteran has chronic residuals of an 
in-service back injury, and raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
residuals of sebaceous cyst excision, left forehead, have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Code 7800-7819 (2009).

2.  The evidence added to the record since February 1999 is new 
and material; the claim for service connection for discogenic 
disease at L4-5 is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated February 2004, the RO notified the 
Veteran of: information and evidence necessary to substantiate 
the claim for an increased rating; information and evidence that 
VA would seek to provide; and information and evidence that the 
Veteran was expected to provide.   The notice requirements for 
new and material evidence claims set forth in Kent v. Nicholson, 
20 Vet. App. 1 (2006) were met by a March 2009 letter.  

In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the U.S. 
Court of Appeals for Veterans Claims (Court) purported to clarify 
VA's notice obligations in increased rating claims.  The Court 
held that a notice letter must inform the Veteran that, to 
substantiate a claim, he or she must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  The 
Court also held that where the claimant is rated under a 
diagnostic code that contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by the 
claimant demonstrating a noticeable worsening or increase in 
severity of the disability and the effect that worsening has on 
the claimant's employment and daily life, the notice letter must 
provide at least general notice of that requirement.

The U.S. Court of Appeals for the Federal Circuit recently 
reversed the Court's holding in Vazquez, to the extent the Court 
imposed a requirement that VA notify a Veteran of alternative 
diagnostic codes or potential "daily life" evidence.  See 
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  
Reviewing the February 2004 correspondence in light of the 
Federal Circuit's decision, the Board finds that the Veteran has 
received 38 U.S.C.A. § 5103(a) compliant notice as to his 
increased rating claim.

VA has done everything reasonably possible to assist the Veteran 
with respect to his claim for an increased rating in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  All 
identified and available treatment records have been secured.  
The Veteran has been medically evaluated in conjunction with his 
claim.  The duties to notify and assist have been met.



Increased Rating -- Legal Criteria

Disability evaluations are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities found in 38 
C.F.R. Part 4.  Disability ratings are intended to compensate 
impairment in earning capacity due to a service-connected 
disorder.  38 U.S.C.A. § 1155.  Evaluation of a service-connected 
disorder requires a review of the Veteran's entire medical 
history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a 
reasonable doubt arises regarding the degree of disability, such 
doubt will be resolved in favor of the claimant.  38 C.F.R. § 
4.3.  If there is a question as to which evaluation to apply to 
the Veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

The Court has held that in determining the present level of a 
disability for any increased evaluation claim, the Board must 
consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 
12 Vet. App. 119 (1999).   In other words, where the evidence 
contains factual findings that demonstrate distinct time periods 
in which the service-connected disability exhibited diverse 
symptoms meeting the criteria for different ratings during the 
course of the appeal, the assignment of staged ratings would be 
necessary.  

The basis of disability evaluations is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life including 
employment.  38 C.F.R. § 4.10.  It is also necessary to evaluate 
the disability from the point of view of the Veteran working or 
seeking work and to resolve any reasonable doubt regarding the 
extent of the disability in the Veteran's favor.  38 C.F.R. §§ 
4.2, 4.3.  If there is a question as to which evaluation to apply 
to the Veteran's disability, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

It is VA's defined and consistently applied policy to administer 
the law under a broad interpretation, consistent, however, with 
the facts shown in every case.  When, after careful consideration 
of all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any other 
point, such doubt will be resolved in favor of the claimant.  

By reasonable doubt it is meant that an approximate balance of 
positive and negative evidence exists which does not 
satisfactorily prove or disprove the claim.  It is a substantial 
doubt and one within the range of probability as distinguished 
from pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.  

Service connection for residuals of sebaceous cyst excision, left 
forehead, was granted by rating decision dated February 1999, and 
a 10 percent disability evaluation was assigned pursuant to DC 
7819 for benign skin neoplasms.  Diagnostic Code 7819 provides 
that benign skin neoplasms are rated as disfigurement of the 
head, face, or neck (Diagnostic Code 7800), scars (Diagnostic 
Codes 7801, 7802, 7803, 7804, or 7805), or rated on impairment of 
function.  38 C.F.R. § 4.118.  

Under 38 C.F.R. § 4.118, Diagnostic Code 7800 (disfigurement of 
the head, face, or neck), with visible or palpable tissue loss 
and either gross distortion or asymmetry of three or more 
features or paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; with six 
or more characteristics of disfigurement will be rated as 80 
percent disabling.  With visible or palpable tissue loss and 
either gross distortion or asymmetry of two features or paired 
sets of features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with four or five 
characteristics of disfigurement, the disability will be rated at 
50 percent.  With visible or palpable tissue loss and either 
gross distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips), or; with two or three characteristics 
of disfigurement, the disability will be rated at 30 percent.  
With one characteristic of disfigurement, the disability will be 
rated at 10 percent.  38 C.F.R.    § 4.118, Diagnostic Code 7800.  
Unretouched color photographs are to be taken into consideration 
when evaluating under these criteria.  Id. at Note 3.

The 8 characteristics of disfigurement, for purposes of 
evaluation under § 4.118, are: scar 5 or more inches (13 or more 
cm.) in length; scar at least one-quarter inch (0.6 cm.) wide at 
widest part; surface contour of scar elevated or depressed on 
palpation; scar adherent to underlying tissue; skin hypo-or 
hyper-pigmented in an area exceeding six square inches (39 sq. 
cm.); skin texture abnormal (irregular, atrophic, shiny, scaly, 
etc.) in an area exceeding six square inches (39 sq. cm.); 
underlying soft tissue missing in an area exceeding six square 
inches (39 sq. cm.); or skin indurated and inflexible in an area 
exceeding six square inches (39 sq. cm.).  38 C.F.R. § 4.118, 
Diagnostic Code 7800, Note 1.  

The Board notes that the criteria for rating scars were revised, 
effective October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 
2008).  However, because the Veteran's claim was pending before 
October 28, 2008, his claim will only be evaluated under the 
rating criteria made effective from August 30, 2002.  See id.

Analysis

During an April 2003 clinical evaluation, the scar was noted to 
be 1 cm in diameter, with no hyperpigmentation, pain or redness.  

The Veteran received VA examination in March 2004.  The Veteran 
reported moderate pain over the scar with occasional itching and 
recurrence of the sebaceous cyst.  At its widest, the scar 
measured 1 cm long and 2 mm wide.  The scar was elevated and 
tender to palpation.  There was no instability.  There were no 
adhesions, abnormal skin texture, inflammation due to the scar, 
inflexibility, or limitation of motion due to the scar. 

Because no color photographs were included with the March 2004 
examination report as required by 38 C.F.R. § 4.118, Diagnostic 
Code 7800, in December 2008 the Board remanded the matter for 
additional examination.  The Veteran received the requested 
examination on October 23, 2009.  The examiner provided 
unretouched color photographs as requested by the Board in its 
December 2008 remand; thus, the Board is satisfied there was 
substantial compliance with its remand orders.  See Dyment v. 
West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  

On examination in October 2009, no skin breakdown (instability) 
or pain was noted.  Maximum width was 1.6 cm and maximum length 
was .3 cm.  The superficial scar showed no signs of inflammation, 
edema, keloid formation, abnormal texture or pigmentation, 
underlying soft tissue loss, induration or inflexibility, 
adherence to underlying tissue, or other disabling effects.  The 
contour of the scar was elevated.  

Based on the foregoing reports, the Board finds that residuals of 
a sebaceous cyst excision did not result in visible or palpable 
tissue loss and either gross distortion or asymmetry of one 
feature or paired set of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; with two 
or three characteristics of disfigurement.  On the contrary, the 
examination reports show that such findings were not present.  
Tissue loss was not found on either examination.  The only 
disfiguring characteristic of the scar in March 2004 was an 
elevated contour.  Although there were two disfiguring 
characteristics, elevated contour and width greater than .6 cm, 
found on examination in October 2009, the criteria for a rating 
in excess of 10 percent require that such disfiguring 
characteristics be accompanied by visual or palpable tissue loss.  
38 C.F.R. § 4.118, Diagnostic Code 7800.  As a result, the Board 
finds that the criteria for a rating in excess of 10 percent for 
residuals of sebaceous cyst excision have not been met.  

The Board does not find that referral for extraschedular 
consideration under the provisions of 38 C.F.R. § 3.321(b)(1) is 
warranted for any time during the current appeal.  That provision 
provides that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, a Veteran may be awarded 
a rating higher than that encompassed by the schedular criteria, 
as shown by evidence showing that the disability at issue causes 
marked interference with employment, or has in the past or 
continues to require frequent periods of hospitalization 
rendering impractical the use of the regular schedular standards.  
Id.

Importantly, a complete and thorough review of the claims folder 
fails to show that the Veteran's service-connected residuals of 
sebaceous cyst excision have required hospitalization or have 
resulted in marked interference with employment at any time 
during the current appeal.  In fact, the Veteran has received no 
outpatient treatment for this condition during the current appeal 
and has not contended that this disability adversely affects even 
his daily activities.

38 C.F.R. § 4.1 stipulates that "[g]enerally, the degrees of 
disability specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or illnesses 
proportionate to the severity of the several grades of 
disability."  Factors such as requiring periodic medical 
attention are clearly contemplated in the Schedule and provided 
for in the ratings assigned therein.

At no time during the current appeal did the Veteran's service-
connected residuals of sebaceous cyst excision result in unusual 
disability or impairment that rendered the criteria and/or 
degrees of disability contemplated in the Schedule impractical or 
inadequate at any time during the current appeal.  Thus, 
consideration of the provisions set forth at 38 C.F.R. § 
3.321(b)(1) is not warranted for this disability for any portion 
of the rating period on appeal.

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court of 
Appeals for Veterans Claims (Court) held that where a lengthy 
adjudication of an increased rating claim may have resulted in an 
increase in severity of the service-connected disorder during the 
pendency of the claim, staged ratings should be considered.  
Although the present claim has been pending for almost 7 years, 
the record contains no evidence of an increase in severity of the 
Veteran's residuals of sebaceous cyst excision since the filing 
of his claim in January 2004.  The weight of the credible 
evidence demonstrates that the manifestations of the Veteran's 
service-connected residuals of sebaceous cyst excision have 
warranted no more than a 10 percent rating during this period.


New and Material Evidence

Rating decisions are final and binding based on evidence on file 
at the time the claimant is notified of the decision and may not 
be revised on the same factual basis except by a duly constituted 
appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one 
year from notification of a RO decision to initiate an appeal by 
filing a notice of disagreement with the decision, and the 
decision becomes final if an appeal is not perfected within the 
allowed time period.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160, 
20.201, 20.302.

In a February 1999 decision, the RO denied service connection for 
what was then characterized as residuals of a coccygeal condition 
on the basis that the evidence did not show chronic disability 
resulting from his in-service coccyx injury.  A January 1999 VA 
examination had shown an essentially normal spine.  The Veteran 
did not file a timely appeal and that decision became final.  38 
U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (1998).  Thus, the Veteran's service connection claim for 
a low back disability may be considered on the merits only if new 
and material evidence has been received since the time of the 
prior adjudication.  See 38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 
3.156; Barnett v. Brown, 83 F.3d 1380, 1383 (1996).

New and material evidence means evidence not previously submitted 
to agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is neither 
cumulative nor redundant of evidence of record at the time of the 
last prior final denial, and must raise a reasonable possibility 
of substantiating the claim.  38 C.F.R. § 3.156(a) (2006).  In 
determining whether evidence is new and material, the credibility 
of the new evidence is to be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).

With respect to the issue of materiality, the newly presented 
evidence need not be probative of all the elements required to 
award the service connection claim. In Hodge v. West, 155 F.3d 
1356, 1363 (Fed. Cir. 1998), the Federal Circuit noted that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a Veteran's injury or disability, even 
where it would not be enough to convince the Board to grant a 
claim.

Since the February 1999 rating decision is final, the Board must 
now determine whether new and material evidence sufficient to 
reopen the claim has been received subsequent to that decision.  
In this case, to be new and material, the evidence needs to show 
that the Veteran has a chronic low back disability that is 
related to his service.  

On review, the Board finds that the Veteran has submitted new and 
material evidence.  On VA examination in March 2005, the Veteran 
was diagnosed with discogenic disease, otherwise characterized as 
clinical lumbar paravertebral myositis.  The Veteran has also 
provided competent lay evidence of a continuity of lumbar spine 
symptomatology since service.  This new evidence relates to an 
unestablished fact necessary to substantiate the claim, 
specifically, that the Veteran has a chronic residuals of an in-
service back injury.  It raises a reasonable possibility of 
establishing the claim.  Id.  Therefore, presuming its 
credibility, the evidence is new and material.  Such new and 
material evidence having been received, the appeal is granted 
insofar as the previously denied claim is reopened.  


ORDER

Entitlement to a rating in excess of 10 percent for residuals of 
an excision of a sebaceous cyst, left forehead, is denied.

New and material evidence to reopen a claim of service connection 
for discogenic disease at L4-5 (previously claimed as residuals 
of a coccygeal condition) has been received, and to this extent, 
the appeal is allowed.  


REMAND

In July 2010, the Board received additional evidence pertinent to 
the Veteran's claim for service connection for a low back 
disability, without a waiver of initial RO consideration of this 
evidence.  The evidence is related to the Veteran's spine 
symptomatology and is not duplicative of evidence previously of 
record.  Thus, a remand is necessary for the RO/AMC to consider 
this pertinent evidence in the first instance.  38 C.F.R. § 
20.1304(c).  

In September 2010, the Veteran's representative argued that the 
Veteran should be afforded another VA examination of his left 
knee, because the most recent examination of the Veteran's left 
knee was performed more than six years ago in March 2004.  The 
duty to assist includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the Veteran.  See 
Green v. Derwinski, 1 Vet. App. 121 (1991).  Where the evidence 
of record does not reflect the current state of the Veteran's 
disability, a VA examination must be conducted. Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).  Thus 
remand is warranted to obtain a new VA examination to determine 
the current severity of the Veteran's service-connected left knee 
disability.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA orthopedic 
examination for the purpose of determining 
the current severity of his service-connected 
left knee disability.  The claims file and a 
copy of this remand should be sent to the 
examiner.

Following the review of the relevant evidence 
in the claims file, the clinical examination 
and any tests or diagnostic studies deemed 
necessary, the examiner should note all 
relevant left knee symptoms and abnormal 
clinical findings and specifically determine 
if there is any instability or subluxation 
and, if so, what degree (i.e., slight, 
moderate or severe).  The clinician should 
also note any history of locking of the left 
knee with pain and effusion into the joint, 
to include the frequency of such episodes.

Further, the examiner should note the range 
of motion of the left knee and state whether 
it is at least as likely as not that there is 
any additional functional loss (i.e., 
additional loss of motion) of the left knee 
due to pain or flare-ups of pain supported by 
adequate objective findings, or additional 
loss of motion due to weakness on movement, 
excess fatigability, incoordination, or any 
other relevant symptom or sign.  Any 
additional limitation of motion should be 
expressed in degrees.

2.  After the above has been completed, 
readjudicate the issues on appeal, taking 
into consideration all evidence added to the 
file since the most recent VA adjudication.  
If the issues on appeal continue to be 
denied, the Veteran and his representative 
must be provided a supplemental statement of 
the case.  The Veteran must then be given an 
appropriate opportunity to respond.  
Thereafter, the case must be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A.      
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


